Title: Thomas Jefferson to Patrick Gibson, 21 June 1818
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir
            Monticello
June 21. 18.
          
          I recieved last night your favor of  15th. am sorry my awkwardness in business gives you so much trouble. I had supposed that the promisee of a note endorsing the note, authorised the holder to write over his signature an authority to recieve the money. I now correct the error by inclosing you a power of attorney from my grandson giving as fully as I know how to express it a power for the present and all subsequent renewalls and salute you with affectionate esteem and respect.
          
            Th: Jefferson
          
        